Exhibit 10.3

 

Daré Bioscience, Inc.

Incentive Stock Option Agreement
Granted Under the Amended and Restated 2014 Stock Incentive Plan

1.                  Grant of Option.

This agreement evidences the grant by Daré Bioscience, Inc., a Delaware
corporation (the “Company”), on ###GRANT_DATE### (the “Grant Date”) to
###PARTICIPANT_NAME### (the “Participant”), of an option to purchase, in whole
or in part, on the terms provided herein and in the Company’s Amended and
Restated 2014 Stock Incentive Plan (the “Plan”), a total of ###TOTAL_AWARDS###
shares (the “Shares”) of common stock, par value $0.0001 per share, of the
Company (“Common Stock”) at a price of ###GRANT_PRICE### per Share. Unless
earlier terminated, this option shall expire at 5:00 p.m., Eastern Time on
###EXPIRY_DATE### (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”).  Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

2.                  Vesting Schedule.

This option will become exercisable (“vest”) as follows:

###VEST_SCHEDULE_TABLE###

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.                  Exercise of Option.

(a)                Form of Exercise.  Each election to exercise this option
shall be in writing in the Form of Notice of Stock Option Exercise attached
hereto, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, or by such other method as shall be
approved by the Company, in any case together with payment in full in the manner
provided in the Plan.  The Participant may exercise this option for less than
the number of shares covered hereby, provided that no partial exercise of this
option may be for any fractional share.

(b)               Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an employee or officer or director of, or
consultant or advisor (as such terms are defined and interpreted for purposes of
Form S-8 under the Securities Act of 1933, as amended) to, the Company or any
parent or subsidiary of the Company as defined in Section 424(e) or (f) of the
Code (an “Eligible Participant”).

(c)                Termination of Relationship with the Company.  If the
Participant ceases to be an Eligible Participant for any reason, then, except as
provided in paragraphs (d) and (e) below, the right to exercise this option
shall terminate three months after such cessation (but in no event after the
Final Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.

(d)              Exercise Period Upon Death or Disability. If the Participant
dies or becomes disabled (within the meaning of Section 22(e)(3) of the Code)
prior to the Final Exercise Date while he or she is an Eligible Participant and
the

 

--------------------------------------------------------------------------------

 

Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized
transferee), provided that this option shall be exercisable only to the extent
that this option was exercisable by the Participant on the date of his or her
death or disability, and further provided that this option shall not be
exercisable after the Final Exercise Date.

(e)                Termination for Cause.  If, prior to the Final Exercise Date,
the Participant’s employment is terminated by the Company for Cause (as defined
below), the right to exercise this option shall terminate immediately upon the
effective date of such termination of employment.  If, prior to the Final
Exercise Date, the Participant is given notice by the Company of the termination
of his or her employment by the Company for Cause, and the effective date of
such employment termination is subsequent to the date of delivery of such
notice, the right to exercise this option shall be suspended from the time of
the delivery of such notice until the earlier of (i) such time as it is
determined or otherwise agreed that the Participant’s employment shall not be
terminated for Cause as provided in such notice or (ii) the effective date of
such termination of employment (in which case the right to exercise this option
shall, pursuant to the preceding sentence, terminate upon the effective date of
such termination of employment).  If the Participant is party to an employment
or severance agreement with the Company that contains a definition of “cause”
for termination of employment, “Cause” shall have the meaning ascribed to such
term in such agreement.  Otherwise, “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive.  The Participant’s employment shall be considered to have
been terminated for Cause if the Company determines, within 30 days after the
Participant’s resignation, that termination for Cause was warranted.

4.                  Tax Matters.

(a)                Withholding.  No Shares will be issued pursuant to the
exercise of this option unless and until the Participant pays to the Company, or
makes provision satisfactory to the Company for payment of, any federal, state
or local withholding taxes required by law to be withheld in respect of this
option.

(b)               Disqualifying Disposition.  If the Participant disposes of
Shares acquired upon exercise of this option within two years from the Grant
Date or one year after such Shares were acquired pursuant to exercise of this
option, the Participant shall notify the Company in writing of such disposition.

5.                  Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6.                  Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.


DARÉ BIOSCIENCE, INC.

By: ###SMJSIGNATURE###

Name:  Sabrina Martucci Johnson

Title:  Chief Executive Officer

 

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s Amended and Restated 2014 Stock Incentive Plan.

PARTICIPANT:

____________________________

Address:

____________________________

 

____________________________

 

 

 

